Citation Nr: 1223113	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-44 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated at 40 percent effective February 2, 2007, and rated at 60 percent effective February 22, 2012.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2007, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.   

The April 2007 rating decision denied the Veteran a rating in excess of 40 percent for his service connected hearing loss.  However, in March 2012, the RO issued another rating decision in which it granted the Veteran a 60 percent rating effective February 22, 2012.  Since the effective date of the increased rating does not date back to the date of the claim, there are two distinct time periods to consider.  

The Veteran requested to testify at a Board hearing; however, he withdrew that request by way of a February 2012 correspondence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 22, 2012, the Veteran's service-connected bilateral hearing loss disability was productive of level VIII hearing acuity in the right ear and level VI hearing acuity in the left ear.

2.  Effective February 22, 2012, the Veteran's service-connected bilateral hearing loss disability is productive of level X hearing acuity in the right ear and level VIII hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  Prior to February 22, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, 4.86(a) Diagnostic Code 6100 (2011).

2.  Effective February 22, 2012, the criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, 4.86(a) Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2007.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the February 2007 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran audiologic examinations in March 2007, September 2007, October 2009, and February 2012; obtained medical opinions as to the severity of the disability; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in March 2007.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
70
70
75
75
LEFT
50
60
70
70

The pure tone average was 73 decibels in the right ear and 63 decibels in the left ear.  Speech recognition scores were 56 percent in the right ear and 56 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss in his right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VI hearing in the right ear and (since there is no exceptional pattern of hearing loss in the left ear) remain at level VII hearing in the left ear.  The Board notes that Table VIa does not reflect a higher level of hearing loss than Table VI.  Consequently, the value obtained in Table VI will be used in determining the level of impairment to the Veteran's hearing.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.

The Veteran underwent a VA examination in September 2007.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
75
75
75
75
LEFT
50
60
80
65

The pure tone average was 75 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores were 68 percent in the right ear and 52 percent in the left ear.  Such examination findings translate to level VI hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss in his right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VI hearing in the right ear and (since there is no exceptional pattern of hearing loss in the left ear) remain at level VII hearing in the left ear.  The Board notes that Table VIa does not reflect a higher level of hearing loss than Table VI.  Consequently, the value obtained in Table VI will be used in determining the level of impairment to the Veteran's hearing.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

The Veteran underwent a VA examination in October 2009.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
75
75
75
75
LEFT
65
65
65
65

The pure tone average was 75 decibels in the right ear and 65 decibels in the left ear.  Speech recognition scores were 60 percent in the right ear and 64 percent in the left ear.  Such examination findings translate to level VII hearing in the right ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss in both ears represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VI hearing in the right ear and level V hearing in the left ear.  The Board notes that Table VIa does not reflect a higher level of hearing loss than Table VI.  Consequently, the value obtained in Table VI will be used in determining the level of impairment to the Veteran's hearing.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

The Veteran underwent a VA examination in February 2012.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
80
90
95
95
LEFT
65
70
75
80

The pure tone average was 90 decibels in the right ear and 73 decibels in the left ear.  Speech recognition scores were 42 percent in the right ear and 46 percent in the left ear.  Such examination findings translate to level X hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss in both ears represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VIII hearing in the right ear and level VI hearing in the left ear.  The Board notes that Table VIa does not reflect a higher level of hearing loss than Table VI.  Consequently, the value obtained in Table VI will be used in determining the level of impairment to the Veteran's hearing.  Applying Table VII, Diagnostic Code 6100, this equates to a 60 percent rating.

Analysis

Prior to February 22, 2012, the Veteran's hearing loss has been assigned a rating of 40 percent.  This rating was based on the results of March 2007, September 2007, and October 2009 audiologic examinations.  As noted above, applying Table VII, Diagnostic Code 6100 to these examination reports reveals findings that equate to a 40 percent, 30 percent, and 30 percent rating for bilateral hearing loss respectively.  The RO gave the Veteran the benefit of the most favorable audiological examination.  Exceptional patterns of hearing loss were shown; but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on the audiological test results, a rating in excess of 40 percent is not warranted prior to February 22, 2012.  

Effective February 22, 2012, the Veteran's hearing loss has been assigned a rating of 60 percent.  This rating was based on the results of the February 2012 audiologic examination.  The examination showed puretone averages and speech recognition scores which translated to level X hearing in the right ear and level VII hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, the examination findings equate to a 60 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were shown; but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on the audiological test results, a rating in excess of 60 percent is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 40 percent prior to February 22, 2012, and in excess of 60 percent thereafter.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The appeal is denied.



____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


